Case 8:20-cv-00533-JLS-JDE Document 1-3 Filed 03/16/20 Page 1 of 2 Page ID #:174




                   EXHIBIT
Case 8:20-cv-00533-JLS-JDE Document 1-3 Filed 03/16/20 Page 2 of 2 Page ID #:175


             Electronically Filed by Superior Court of California, County of Orange, 02/10/2020 08:41:47 AM.
 30-2020-01130817-CU-IC-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Valerie Hammer, Deputy                                                               9o0
                                                 SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                      (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:
  (AVISO AL DEMANDADO):
   MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY,
   an entity; and DOES 1 to 50, inclusive

  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTA DEMANDANDO EL DEMANDANTE):

   CENTURY TREE SERVICE, INC. dba CENTURY PRODUCTS, a
   California corporation; and FLOYD THOMAS SMITH, an individual

    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
    below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written reSponse at this court and have a copy
    served on the plaintiff. A letter or phone call will not protect you. your written response must be in proper legal form if you want the court to hear your
    Case. There may be a court form that you can use for your reaponse, You can find these court forms and more information at the California:Courts
    Online Self-Help. Center (wwwcouninfiategoviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
    the court clerk for a fee waiver form If you do not file your reaponse on time, you may lose the case by default, and your wages, money, and property
   may be taken without"further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford en attorney, you may beeligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawheipcalilornie.org). the California Courts Online SelfHelp Center
   (www,courtinfo.ca:goy/solthelp), or by contacting your local court or county bar association. NOTE: The court has.a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien mustbe paid before the courtwill disMiss.the case.
   jAVISOI Lo ban demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su version. Lea la inforrnacian a
   sonlinuacion.
      Tiene 30 DAS DE CALENDARIC despues.de que le entreguen este citaciOn ypeoeles kolas pare presenter una respuesta por escritoen este
   carte y )racer que se entregue une cdpia al demandente. One carte o one liarnada telefOrice no to protegon. Su respueste par escrko Ilene quo ester
   en forrnatalegalcorrecto si dosea quo procesen su caso en la corte. Es posible quo baya un formulario quo usted puede userpare su respUeste.
  Puede encontrar astos formula/los de la carte y mas informasiOn en el Centro do. Ayude de las Codes de California (www.sucorte.ca.goW. en la
  biblioleca de !oyes de su condado o ante carte que to quecle mescerca. Si nopuede pager la mote de presentacir5n, Aida al seottdrio de le codo
  que le de un fOrmutario de exencian depogo de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
  podrt quitarsu sueldo. dinero y bienes sin mas advertenoia.
     Hay afros requisitos legates. Es recomencfnble que flame a un abogado inmecliatamenba, Si no conoce a orrabogado; puede Earner a on stervicio de
  remision a abogadoS. Sino puede pager a un abogado, es posible que cord& Pon los roquisitos pare oblener servicios legates gratuitos de on
  programa de Servicios legates sib fines de loom. Puede encontrarestos grimes sin fines de lucro en el sitlo web de-California Legal Services,
  (www,lawhelpcilifornia,org), en &Centro deAyude de las Codes do California, (www.sucorta.ca.gev).00rinierldOse errcontacto con la code o el
  cologic de abogadosiocales. AVISO: Par ley, la Porte bone deretho a reclamar las cuotas y los costos exenlos por impaner un gravamen sobre
  cualquier recuperaciOn de $10.000 o alas de valOr rocibide mediante on ecuerdo a una concesien de arbitrate en on caso de derecho civil. Tiene que
  pager elgratiamen Bela corte antes de quo la carte puede desechar el peso.
 The name and address of the court is:                                                                       CASE NUMBER:
                                                                                                             (Ntimero del Case);
 (El nombre y direccion de la corte es): Superior Court of California, County of
                                                                                                                               0-2C2)-C1:=0:017.-CU•]c-,:j:
 Orange, 700 Civic Center Drive West, Santa Ana, CA 92701
                                                                                                                                    ;, (0.: •   J.


 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
 (El nombre, la direccion yet ndmero de teldfono del abogado del demandente, 0 del demandante que no tiene abogado, es):
  Phillip Geurts, Geurts. Law Firm, 18100 Von Karman Ave Ste 850, Irvine, CA 92612 714-307-9192

 DATE:                              La.                              Clerk, by          t             I                                                    , Deputy
                 fi                                    1 Cl: r>, •:1 it.   C
 (Fecha)                                                             (Secretario)                                                                           (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                                                                                                                                    V uit Ln n
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1.      as an individual defendant,
                                  2. 1    as the person sued under the fictitious name of (specify).*


                                          3. f.21 on behalf of (specify): Mq.sc, \AANzle(L.1,-4er S          S?   e.


                                                 under: "›<.'      CCP 416.10 (corporation)                             CCP 416,60 (minor)
                                                                   CCP 416.20 (defunct corporation)                     CCP 416.70 (conservatee)
                                                                   CCP 416.40 (association or partnership)              CCP 416.90 (authorized person)
                                                              other (specify):
                                          4. l        by personal delivery on (date): re hr-c,.n.-,rn\r-`r             2O
                                                                                                                                                               Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                               SUMMONS                                              Code of Civil Procedure §§. 412 20. 465
                                                                                                                                                      writ, courtinforagov
   SUM-100 [Rev July 1, 20001
